NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JORGE TRUJILLO,                                 No.    17-16650

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01362-MMD-
                                                PAL
 v.

FRANCISCO M. SANCHEZ, M.D.; et al.,             MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Nevada state prisoner Jorge Trujillo appeals pro se from the district court’s

judgment enforcing the terms of a settlement agreement in his 42 U.S.C. § 1983

action alleging medical deliberate indifference. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion the district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
enforcement of a settlement agreement. Doi v. Halekulani Corp., 276 F.3d 1131,

1136 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion in granting defendants’ motion

to enforce the oral settlement agreement that the parties reached on March 25,

2016, because Trujillo stated that he understood and agreed to the material terms of

the agreement during the settlement conference before a neutral mediator. See id.

at 1136-40 (district court did not abuse its discretion in enforcing settlement

agreement where material terms of agreement were read into the record and parties

agreed to them).

      We do not consider Trujillo’s contentions regarding whether the settlement

agreement was breached because the district court did not reach this issue.

      AFFIRMED.




                                          2                                       17-16650